 
Exhibit 10.1
 
INVESTMENT AGREEMENT
 
between
 
REPUBLIC FIRST BANCORP, INC.
 
and
 
___________________
 
dated as of
 
April __, 2014
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
TABLE OF CONTENTS
 
Page
 
1.
Purchase and Sale of Shares
1
     
2.
The Closing
1
     
3.
Representations, Warranties and Covenants of Issuer
2
     
4.
Representations, Warranties and Covenants of Investor
4
     
5.
Confidentiality Agreement
7
     
6.
Mutual Conditions to Closing
7
     
7.
Conditions Precedent to the Obligation of Investor to Purchase the Shares
7
     
8.
Conditions Precedent to the Obligation of Issuer to Sell the Shares
8
     
9.
Issuer Registration of Shares
8
     
10.
Investor Covenants re Registration of Shares
9
     
11.
Notices
9
     
12.
Cooperation with Bank Regulators
10
     
13.
Expiration of Agreement
10
     
14.
Miscellaneous
10
     
15.
Certain Definitions
12

 
 
 
 
 
(i)

--------------------------------------------------------------------------------

 

 
INVESTMENT AGREEMENT
 
This INVESTMENT AGREEMENT (the “Agreement”) is made as of the ___ day of April
2014, by and between Republic First Bancorp, Inc., a Pennsylvania corporation
(the “Issuer”), and the undersigned investor (the “Investor”).
 
WHEREAS, Issuer intends to issue up to __________ shares of its common stock,
par value $0.01 per share (the “Common Stock”) to a limited number of accredited
investors in a private placement (the “Private Placement”);
 
WHEREAS, Issuer desires and has agreed to sell, and the Investor desires and
agrees to purchase, shares of Common Stock in the Private Placement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, mutually agree as follows:
 
1.  Purchase and Sale of Shares.
 
1.1.  Subject to the terms and conditions set forth herein, at the Closing (as
defined in Section 2.1 hereof), Issuer shall issue and sell to Investor, and
Investor shall purchase from the Issuer, for the purchase price set forth on
Schedule I attached hereto (the “Purchase Price”), the number or percentage of
shares of Common Stock set forth opposite the Investor’s name on Schedule I
attached hereto (each a “Share” and collectively, the “Shares”).
 
1.2.  At the Closing, Investor shall pay to Issuer the Purchase Price, in cash,
in consideration of its purchase of the Shares.
 
2.  The Closing.
 
2.1.  The closing of the transactions contemplated under this Agreement (the
“Closing”) shall take place at 10:00 a.m. Eastern Time, at the offices Stevens &
Lee, 1818 Market Street, 29th Floor, Philadelphia, Pennsylvania 19103, or at
such other place as the parties shall agree in writing, on the latest to occur
of the conditions set forth in Sections 6, 7, and 8 (other than those conditions
that by their nature are to be satisfied or waived at Closing), or at such other
date and place as the parties shall mutually agree, but no later than
____________ __, 2014.
 
2.2.  Immediately prior to the Closing (and as a condition of Investor’s
obligations to purchase the Shares and otherwise perform its obligations under
this Agreement), Issuer shall deliver to Investor a certificate executed by its
Chief Executive Officer certifying that (a) as of such date, to his knowledge,
the representations and warranties of Issuer set forth herein are accurate and
complete in all material respects and (b) that the conditions set forth in
Sections 6 and 7 have been satisfied.
 
2.3.  Immediately prior to the Closing (and as a condition of Issuer’s
obligations to deliver the Shares and otherwise perform his or her obligations
under this Agreement), Investor shall deliver to Issuer a certificate executed
by Investor certifying as to Investor that (a) as of such date, to his or her
knowledge, the representations and warranties of Investor set forth herein are
accurate and complete in all material respects and (b) that the conditions set
forth in Sections 6 and 8 have been satisfied.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
2.4.  At the Closing, subject to the terms and conditions hereof, Issuer shall
issue the Shares to Investor and deliver to Investor one or more certificates
representing the Shares, duly registered in the name of Investor, as specified
on Schedule I hereto.
 
2.5.  At the Closing, subject to the terms and conditions hereof, Investor shall
deliver to Issuer the Purchase Price by wire transfer of immediately available
funds to an account designated by Issuer.
 
3.  Representations, Warranties and Covenants of Issuer.  In addition to the
warranties, representations and covenants of Issuer contained elsewhere herein,
Issuer hereby warrants, represents and covenants to Investor as follows:
 
3.1.  Issuer is a corporation organized, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania with full corporate power and
authority to own and hold its properties and to carry on its business as now
conducted, and is duly registered and qualified to conduct its business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except as has not had or would not reasonably be expected to have a material
adverse effect upon Issuer’s ability to conduct its business or consummate the
transactions contemplated hereby.
 
3.2.  The authorized capital stock of Issuer consists of 50,000,000 shares of
Common Stock, of which 25,972,897 shares were issued and outstanding, and
10,000,000 shares of preferred stock, par value $0.01 per share (“Preferred
Stock”), of which no shares were issued and outstanding, in each case as of the
date hereof.  Other than the Common Stock and Preferred Stock, there are no
other authorized classes of equity securities of Issuer.  Except for (i) other
investment agreements entered into with other investors in connection with the
Private Placement, (ii) stock options to purchase an aggregate of
1,511,024 shares of Common Stock granted under Issuer’s incentive compensation
plans, and (iii) 1,661,538 shares of Common Stock issuable upon conversion of
convertible trust securities issued under Republic First Bancorp Capital
Trust IV, as of the date hereof, there are no outstanding subscriptions,
options, warrants, debt instruments or other agreements obligating Issuer to
issue, sell or otherwise dispose of any shares of Common Stock.  As of the
Closing, upon payment of the Purchase Price to Issuer by Investor, the Shares
are being sold, and (upon receipt by Investor at the Closing) will be, free and
clear of all security interests, liens, charges, and pledges, of whatever
nature, except for those granted by or imposed on the property of Investor.
 
3.3.  Issuer possesses the requisite corporate power and authority to execute
and deliver this Agreement and to perform all of its obligations hereunder and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and no additional consent or approval of any
other person, entity or governmental authority is required therefor.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.4.  This Agreement has been duly executed and delivered by Issuer and
(assuming it has been duly authorized, executed and delivered by Investor) is a
legal, valid and binding obligation of Issuer and is fully enforceable against
it in accordance with its terms and conditions, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
3.5.  The execution and delivery of this Agreement by Issuer, the consummation
of the transactions contemplated hereby, and the compliance by Issuer with the
terms and provisions hereof, will not result in a default under (or give any
other party the right, with the giving of notice or the passage of time (or
both), to declare a default or accelerate any obligation under) any agreement to
which Issuer is a party or by which it or its properties or assets are bound, or
violate any law, regulation, decree, writ, order or injunction which,
collectively, would have a material adverse effect upon Issuer’s ability to
consummate the transactions contemplated hereby.
 
3.6.  Issuer has made or will make on a timely basis all necessary filings with
all applicable federal, state and local authorities and/or regulatory bodies,
and has complied with all applicable laws, in each case with respect to the
transaction contemplated herein, and Issuer will take all such further actions
as are necessary or appropriate to cause the transaction contemplated hereby to
comply with all applicable laws.
 
3.7.  Issuer has filed all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the eighteen (18) months preceding the date hereof (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”),
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “SEC”) promulgated thereunder, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.
 
3.8.  The consolidated financial statements of the Issuer and its subsidiaries
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
balance sheet of the Issuer and its subsidiaries taken as a whole as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, year-end
audit adjustments, which would not be material, either individually or in the
aggregate.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.9.  Issuer is duly registered as a bank holding company under the Bank Holding
Company Act of 1956, as amended (the “BHC Act”).  Republic First Bank (the
“Bank”) is Issuer’s only subsidiary banking institution.  The Bank holds the
requisite authority from the Pennsylvania Department of Banking and Securities
(the “Department”) to do business as a state-chartered banking corporation under
the laws of the Commonwealth of Pennsylvania.  Each of Issuer and the Bank is in
compliance with all laws administered by the Board of Governors of the Federal
Reserve System (the “Federal Reserve”), the Federal Deposit Insurance
Corporation (the “FDIC”), the Department and any other foreign, federal or state
bank regulatory authorities (together with the Department, the Federal Reserve
and the FDIC, the “Bank Regulatory Authorities”) with jurisdiction over Issuer
and the Bank, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably expected to have a material
adverse effect on Issuer.  The deposit accounts of the Bank are insured up to
applicable limits by the FDIC, and all premiums and assessments required to be
paid in connection therewith have been paid when due.
 
3.10.  No Person has, or will have, as a result of the transactions contemplated
by this Agreement, any right, interest or valid claim against or upon Issuer or
the Investor for any commission, fee or other compensation as a finder or broker
because of any act or omission by the Issuer or any of its agents.
 
4.  Representations, Warranties and Covenants of Investor.  In addition to the
warranties, representations and covenants of Investor contained elsewhere
herein, Investor hereby warrants, represents and covenants to Issuer as follows:
 
4.1.  Investor is an adult individual with full corporate power and authority to
own and hold his or her property.
 
4.2.  Investor possesses all requisite power and authority to execute and
deliver this Agreement and to perform all of his or her obligations hereunder
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and no additional consent or approval of any
other person, entity or governmental authority is required therefor.
 
4.3.  This Agreement has been duly executed and delivered by Investor and
(assuming it has been duly authorized, executed and delivered by Issuer) is a
legal, valid and binding obligation of Investor and is fully enforceable against
him or her in accordance with its terms and conditions, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
4.4.  Investor acknowledges that the Shares have not been registered under the
Securities Act, but are being issued in reliance upon an exemption from the
registration requirements of the Securities Act.  Investor understands that the
Shares are being offered and sold in reliance on an exemption from the
registration requirements of federal and state securities laws and Issuer is
relying upon the truth and accuracy of, and compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of the Investor to acquire the Shares.  The
Investor understands that no federal or state agency or any government or
governmental agency has passed upon or made any recommendation or endorsement of
the Shares.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
4.5.  Investor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Common Stock and is able to bear the economic risk of loss with respect
to his or her investment in the Common Stock.  Investor acknowledges that the
Shares were not offered to the Investor by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio or (ii) any seminar or meeting to
which the Investor was invited by any of the foregoing means of communications.
 
4.6.  The execution and delivery of this Agreement by Investor, the consummation
of the transactions contemplated hereby, and the compliance by Investor with the
terms and provisions hereof will not result in a default under (or give any
other party the right, with the giving of notice or the passage of time (or
both), to declare a default or accelerate any obligation under) any agreement to
which Investor is a party or by which his or her properties or assets are bound,
or violate any law, regulation, decree, writ, order or injunction which,
collectively, would have a material adverse effect upon Investor’s ability to
consummate the transactions contemplated hereby.
 
4.7.  There are no agreements or other arrangements, written or otherwise,
between Investor and any other Person to act together for the purpose of
acquiring, holding, voting or disposing of the Shares.  Investor is an
“accredited investor” as that term is defined in Rule 501 of Regulation D
promulgated by the SEC under the Securities Act.  Investor also represents that
each of the accounts which it manages or advises to which the Shares will be
allocated, if any, is an “accredited investor,” as that term is defined in
Rule 501 of Regulation D under the Securities Act, and either does not have the
discretion to distribute or resell the Shares allocated to it or is not
purchasing such allocation of Shares with a view toward resale, assignment,
fractionalization, or distribution thereof. Investor also represents that it has
discretionary authority to act on behalf of any such accounts.  Investor will
execute such other documents as reasonably requested by Issuer to confirm or
document Investor’s status as an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act.
 
4.8.  Investor acknowledges that it has had access to adequate information, has
made his or her own due diligence investigation, and has had an opportunity to
ask questions and receive answers from Issuer regarding (i) the terms and
conditions of the offering of the Shares, and (ii) the business, prospects and
financial condition of Issuer.  Investor also acknowledges that it has been
represented by counsel different from Issuer’s counsel or has chosen not to be
represented by counsel (as the case may be) and has not relied on Issuer or its
counsel in the preparation, negotiation, execution and delivery of this
Agreement and the other agreements and documents contemplated hereby and the
consummation of the transactions contemplated hereby and thereby.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
4.9.  Investor acknowledges and understands the risks involved in and the tax
consequences of this investment, including the risk of losing the entire
investment in the Shares, and the tax consequences of this investment to
Investor.  Investor has not been furnished a prospectus or any part of a
registration statement filed with the SEC or any state securities agency or
commission.  Investor has reviewed the information provided to Investor by
Issuer in connection with Investor’s due diligence and is familiar with the
existing and proposed business operations, management and financial condition of
Issuer.
 
4.10.  Investor is not relying on Issuer or on any legal or other opinion in the
materials reviewed by Investor with respect to the financial or tax
considerations of Investor relating to his or her investment in the Shares, and
has consulted with his or her own legal, accounting, tax, investment and other
advisers for legal, tax treatment or investment advice with respect to the
merits and risk of an investment in the Common Stock, the transactions
contemplated by this Agreement and the securities laws of any jurisdiction
applicable to Investor.  Investor has relied solely on the representations and
warranties, covenants and agreements of Issuer in this Agreement and on his or
her examination and independent investigation in making his or her decision to
acquire the Shares.
 
4.11.  No oral or written material representations have been made to Investor in
connection with Investor’s acquisition of the Shares which were inconsistent
with the information reviewed by Investor.  Investor acknowledges that in
deciding whether to enter into this Agreement and to purchase the Shares
hereunder, it has not relied on any representations or warranties of any type or
description made by Issuer or any of its representatives with regard to Issuer’s
business or properties, or the prospects of the investment contemplated herein,
other than the representations and warranties set forth in Section 3 hereof.
 
4.12.  Investor acknowledges and agrees that Investor may not transfer any of
the Shares unless (i) such shares have been registered under the Securities Act
and applicable state securities laws and such sale or other disposition is made
pursuant to such registration, or (ii) such transfer is pursuant to an exemption
from the registration requirements of the Securities Act and such laws, in which
case, if reasonably requested by Issuer, Investor shall have furnished Issuer
with an opinion of counsel, reasonably satisfactory to Issuer, that such
disposition will not require registration under the Securities Act.  Investor
has no present arrangement (whether or not legally binding) at any time to
transfer the Shares.
 
4.13.  Investor is not “acting in concert” with any other prospective investor
in Issuer within the meaning of the applicable regulations of the Federal
Reserve.
 
4.14.  Investor acknowledges and agrees that the Shares are not savings accounts
or deposits of the Bank and are not insured or guaranteed by the FDIC or any
other government agency, and that no Federal or state governmental agency or any
Bank Regulatory Authority has passed upon or will pass upon the offer or sale of
the Shares or has made or will make any finding or determination as to the
fairness of this investment.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
4.15.  No Person has or will have, as a result of the transactions contemplated
by this Agreement, any right, interest or valid claim against or upon Issuer or
the Investor for any commission, fee or other compensation as a finder or broker
because of any act or omission by the Investor or any of his or her agents.
 
4.16.  The representations and warranties of Investor made herein are accurate
in all material respects.  Investor will have funds, including, if applicable,
the fiduciary and legal authority of assets under management, sufficient to pay
the Purchase Price at the Closing.
 
5.  Confidentiality Agreement.  Investor and Issuer hereby acknowledge that the
confidentiality agreement entered into between them, dated April __, 2014,
remains in full force and effect in accordance with its terms.
 
6.  Mutual Conditions to Closing.  The obligation hereunder of Investor to
purchase, and Issuer to sell, the Shares at the Closing is subject to the
satisfaction, at or before the Closing, of each of the conditions set forth
below (unless waived by Investor and Issuer):
 
6.1.  All consents and approvals of any regulatory body or agency necessary to
consummate the transactions contemplated by this Agreement shall have been
obtained and all notice and waiting periods required by law to pass after
receipt of such approvals or consents shall have passed, and all conditions to
consummation of the transactions set forth in this Agreement shall have been
satisfied.
 
6.2.  There shall be no actual or threatened causes of action, investigations or
proceedings (i) challenging the validity or legality of this Agreement or the
consummation of the transactions contemplated by this Agreement, (ii) seeking
damages in connection with the transactions contemplated by this Agreement, or
(iii) seeking to restrain or invalidate the transactions contemplated by this
Agreement, which, in the reasonable judgment of the parties, based upon advice
of counsel, would have a material adverse effect with respect to the interests
of the parties to this Agreement.  No judgment, order, injunction or decree
(whether temporary, preliminary or permanent) issued by any court or agency of
competent jurisdiction or other legal restraints or prohibition preventing the
consummation of the transactions contemplated by this Agreement shall be in
effect.  No statute, rule, regulation, order, injunction or decree (whether
temporary, preliminary or permanent) shall have been enacted, entered,
promulgated or enforced by any regulatory authority that prohibits, restricts,
or makes illegal the consummation of the transactions contemplated in this
Agreement.
 
7.  Conditions Precedent to the Obligation of Investor to Purchase the
Shares.  The obligation hereunder of Investor to purchase the Shares at the
Closing is subject to the satisfaction, at or before the Closing, of each of the
conditions set forth below (unless waived by the Investor):
 
7.1.  Each of the representations and warranties of Issuer contained in this
Agreement shall be true and correct in all material respects, and Investor shall
have received the certificate executed by Issuer’s Chief Executive Officer set
forth in Section 2.2 hereof.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
7.2.  Issuer shall have performed, satisfied and complied in all respects with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Issuer at or prior to the Closing.
 
7.3.  The Shares shall have been approved for listing on the Nasdaq Global
Market, trading of the Common Stock shall not have been suspended by the SEC or
the Nasdaq Global Market and the Common Stock shall not have been delisted by
The NASDAQ Stock Market LLC.
 
8.  Conditions Precedent to the Obligation of Issuer to Sell the Shares.  The
obligation hereunder of Issuer to sell the Shares at the Closing is subject to
the satisfaction, at or before the Closing, of each of the conditions set forth
below (unless waived by the Issuer):
 
8.1.  Each of the representations and warranties of Investor contained in this
Agreement shall be true and correct in all material respects, and Issuer shall
have received the certificate executed by Investor or Investor’s Chief Executive
Officer set forth in Section 2.3 hereof.
 
8.2.  Investor shall have performed, satisfied and complied in all respects with
all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Investor at or prior to the Closing.
 
9.  Issuer Registration of Shares.  Issuer agrees:
 
9.1.  to promptly prepare and file with the SEC no later than thirty (30) days
after the date hereof, a registration statement on Form S-3, or any similar
registration statement, of Issuer under the Securities Act with respect to
resale of the Registrable Securities (the “Registration Statement”), and
thereafter use all diligent efforts to cause such Registration Statement to
become effective within five (5) business days after notice from the SEC that
such Registration Statement may be declared effective, and to keep the
Registration Statement effective at all times until the earliest of (i) the date
when Investor may sell all Shares under Rule 144 promulgated under the
Securities Act without volume limitations or (ii) the date Investor no longer
owns any of the Shares (collectively, the “Registration Period”), which
Registration Statement (including any amendments or supplements thereto, and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
9.2.  to prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the prospectus
used in connection with the Registration Statement as may be necessary to keep
the Registration Statement effective and current at all times during the
Registration Period, and, during the Registration Period, comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all the Shares covered by the Registration Statement until the expiration of
the Registration Period.
 
9.3.  unless available to Investor without charge through EDGAR, the SEC’s
website or Issuer’s website, to furnish to Investor, (i) promptly after the same
is prepared and publicly distributed, filed with the SEC, or received by Issuer,
a copy of the Registration Statement, each preliminary prospectus and the final
prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of a prospectus, and all amendments and supplements thereto and such
other documents, as Investor may reasonably request in order to facilitate the
sale or other disposition of the Shares owned by Investor.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
9.4.  to notify Investor at any time during the Registration Period of the
happening of any event as a result of which the prospectus included in the
Registration Statement or a final prospectus with respect thereto, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.
 
10.  Investor Covenants re Registration of Shares.  In connection with
registration of the Shares contemplated by Section 9.1 above, Investor agrees:
 
10.1.  to timely furnish to Issuer in writing such information regarding
Investor and the distribution proposed by Investor as shall be reasonably
requested by Issuer and as shall be required to effect such registration or
qualification and shall timely execute such documents in connection with such
registration as Issuer may reasonably request.
 
10.2.  to cooperate with Issuer as reasonably requested by Issuer in connection
with the preparation and filing of the Registration Statement and the
qualification of the resale of the shares under applicable “blue sky” laws
hereunder.
 
10.3.  to not resell any Shares pursuant to the Registration Statement upon
receiving notice from Issuer pursuant to Section 9.4 hereof that the prospectus
included in the Registration Statement or a final prospectus with respect
thereto, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, unless and until Issuer has provided Investor with an amendment or
supplement to the prospectus in order to cause such prospectus not to include
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing.
 
11.  Notices.  All notices required or permitted to be given under this
Agreement shall be in writing and shall be shall be deemed effectively
given:  (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed telecopy or facsimile if sent during normal business hours of the
recipient, or if not, then on the next business day; (c) five (5) days after
having been sent by United States registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) business day after deposited with a
nationally recognized overnight courier service (such as Federal Express),
specifying next business day delivery, with written verification of
receipt.  Notices shall be addressed as follows:
 
If to the Investor:


Addressed to the Investor in accordance with
the address set forth on Schedule I hereto
 
 
 
 
9

--------------------------------------------------------------------------------

 

 
If to Issuer:


Republic First Bancorp, Inc.
50 South 16th Street
Philadelphia, PA 19102
Attention: Harry D. Madonna
Facsimile:  (215) 735-0855
Email: hmadonna@myrepublicbank.com


with a copy to:


Stevens & Lee, P.C.
111 North 6th Street
Reading, PA  19603
Attention:  David W. Swartz, Esq.
Facsimile:  (610) 988-0815
Email:  dws@stevenslee.com


or at such other respective addresses and/or addressees as may be designated by
notice given in accordance with the provisions of this Section 12.
 
12.  Cooperation with Bank Regulators.  Investor shall, at the request of
Issuer, promptly provide such information as any Bank Regulatory Authority may
request in connection with any application or filing required to be made by
Issuer, and undertakes that any such information provided by Investor shall be
true and accurate.  Investor shall also execute, if required or requested by any
Bank Regulatory Authority, a passivity agreement in such form as may be
requested or required by such regulator.  If at any time and to the extent that
the Federal Reserve or any other governmental authority objects or otherwise
indicates, whether formally or informally, that any arrangement set forth in
this Agreement will violate the Pennsylvania Banking Code of 1965, the BHC Act
or the Change in Bank Control Act, or any of the rules, regulations and guidance
promulgated thereunder, the Investor and Issuer shall agree to any amendment to
this Agreement as requested or required by such governmental authority.
 
13.  Expiration of Agreement.  The obligations of Investor and Issuer under this
Agreement shall expire on the latest of (i) December 31, 2014 or (ii) the last
date of the Registration Period.
 
14.  Miscellaneous.
 
14.1.  This Agreement (including any exhibits and schedules hereto) and the
other documents delivered or to be delivered hereunder set forth the entire
understanding of the parties with respect to its subject matter, supersede all
prior agreements and understandings between the parties in respect of its
subject matter.  This Agreement shall be binding upon and inure to the benefit
of the parties, their heirs, legal representatives, successors and
assigns.  This Agreement is not transferable or assignable by the parties
without the prior written consent of the other party.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
14.2.  This Agreement may not be modified, amended, supplemented or altered
except by written agreement executed by all parties hereto.  No failure to
exercise, and no delay in exercising, any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude the exercise of any other
right, power or privilege.  No waiver of any breach of any provision shall be
deemed to be a waiver of any preceding or succeeding breach of the same or any
other provision, nor shall any waiver be implied from any course of dealing
between the parties.  No extension of time for performance of any obligations or
other acts hereunder or under any other agreement shall be deemed to be an
extension of the time for performance of any other obligations or any other
acts.  The rights and remedies of the parties under this Agreement are in
addition to all other rights and remedies, at law or equity, that they may have
against each other.
 
14.3.  The parties shall pay their own fees and expenses, including their own
counsel fees, incurred in connection with this Agreement and the transactions
contemplated hereby.
 
14.4.  The representations, warranties, covenants and agreements of Issuer and
Investor contained herein or made pursuant to this Agreement which by their
terms are intended to survive the consummation of the transactions contemplated
by this Agreement shall survive the execution and delivery of this Agreement.
 
14.5.  This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to its conflicts of law
principles.  Any legal proceedings with respect to this Agreement shall take
place solely within any Pennsylvania state court or U.S. District Court for the
Eastern District of Pennsylvania and all parties hereto consent to the
jurisdiction of said Court.  THE PARTIES TO THIS AGREEMENT HEREBY WAIVE THEIR
RIGHT TO A TRIAL BY JURY WITH RESPECT TO DISPUTES ARISING UNDER THIS AGREEMENT
AND THE RELATED AGREEMENTS AND CONSENT TO A BENCH TRIAL WITH THE APPROPRIATE
JUDGE ACTING AS THE FINDER OF FACT.  Notwithstanding the foregoing, a judgment
may be enforced by any court of competent jurisdiction.
 
14.6.  Issuer will provide to Investor an advance copy of any proposed
announcement to be made by Issuer with respect to this Agreement and/or the
transactions contemplated hereby and Investor shall have the right to approve
any information contained therein regarding Investor, his affiliates and the
transactions contemplated hereby, which approval shall not be unreasonably
withheld or delayed.  Further, Investor will not make any public announcement
with respect to this Agreement and/or the transactions contemplated thereby
without approval by Issuer of the content and timing of such announcement, which
approval shall not be unreasonably withheld or delayed.  Notwithstanding the
foregoing, Issuer may disclose information relating to the transactions
contemplated by this Agreement without the consent of Investor to any regulatory
agency with jurisdiction over Issuer or the Bank or as may be required by law.
 
14.7.  This Agreement may be executed in one or more identical counterparts,
each of which shall be considered one and the same agreement and shall become
effective when the counterparts have been signed by each party and delivered to
the other party.  In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
14.8.  The section and subsection headings contained in this Agreement are
included for convenience only and are not to be considered in construing this
Agreement.
 
14.9.  In the event one or more of the provisions of this Agreement should, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
14.10.  Each of Issuer and Investor shall execute and deliver such additional
instruments and other documents and shall take such further actions as may be
reasonably necessary or appropriate to effectuate, carry out and comply with all
of the terms of this Agreement and the transactions contemplated hereby.
 
15.  Certain Definitions.  In addition to the terms defined elsewhere in this
Agreement, whenever used herein, the following terms shall have the meanings
ascribed to them below:
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof.
 
“Registrable Securities” means (a) any shares of Common Stock issued by the
Issuer in the Private Placement, and (b) any shares of Common Stock issued or
issuable with respect to any shares described in subsection (a) above by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.  As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (i) a registration statement covering such securities has been
declared effective by the SEC and such securities have been disposed of pursuant
to such effective registration statement, (ii) such securities can be sold under
Rule 144 (or any similar provisions then in force) under the Securities Act
without any volume limitations, (iii) such securities are otherwise transferred
and such securities may be resold without subsequent registration under the
Securities Act, or (iv) such securities shall have ceased to be outstanding.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
REPUBLIC FIRST BANCORP, INC.
             
By:
     
Harry D. Madonna, Chairman, President and
   
Chief Executive Officer
                   
INVESTOR:
                                     
By:
     
Name:
   
Title:

 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 

 
SCHEDULE I
 
Investor*
 
Purchase Price
   
Number and Percentage of
Shares
                    $       $                                                  
                         



*
Please provide full name, address, phone number and email address.  If you are
an individual, please provide the address of your primary legal residence.

 

 
 
 S-I

--------------------------------------------------------------------------------